Opinion issued March 31, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00340-CR
———————————
RONALD
EDWARD HAMNER, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 228th District Court
Harris
County, Texas

Trial
Court Case No. 1207525
 

MEMORANDUM OPINION
On January 21, 2010, the trial court sentenced appellant, Ronald
Edward Hamner, to 25 years’ confinement for driving while intoxicated.  He filed a notice of appeal.  On February 22, 2010, appellant timely filed a
motion for new trial which, after a hearing on November 15, 2010, the trial
court granted. The granting of a motion for new trial restores the case to its
position before the former trial. See
Tex. R. App P. 21.9(b).  Appellant’s counsel of record has filed a
motion to dismiss the appeal.  The appeal
was rendered moot by the order granting a new trial. See Tex. R. App. P.
21.9(b).
Accordingly, we dismiss the appeal as moot. See Tex.
R. App. P. 43.2(f). We dismiss any pending motions as moot. 
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland
and Brown.
Do not publish. 
 Tex. R. App. P. 47.2(b).